             Case 2:20-cv-09534-RGK-E Document 28 Filed 02/12/21 Page 1 of 3 Page ID #:226



                   1   COOLEY LLP
                       KATHLEEN HARTNETT (314267)
                   2   (khartnett@cooley.com)
                       JOSEPH D. MORNIN (307766)
                   3   (jmornin@cooley.com)
                       101 California Street, 5th Floor
                   4   San Francisco, California 94111-5800
                       Telephone: (415) 693 2000
                   5   Facsimile: (415) 693 2222
                   6   TRAVIS LEBLANC (194463)
                       (tleblanc@cooley.com)
                   7   CHARLES A. WOOD (310702)
                       (cwood@cooley.com)
                   8   1299 Pennsylvania Avenue, NW, Suite 700
                       Washington, DC 20004
                   9   Telephone: (202) 842 7800
                       Facsimile: (202) 842 7899
                 10
                 11    Attorneys for Defendant
                       FabFitFun, Inc.
                 12
                 13                        UNITED STATES DISTRICT COURT
                 14                      CENTRAL DISTRICT OF CALIFORNIA
                 15
                 16    CHERYL GASTON and RENATE                  Case No. 2:20-cv-09534-RGK-E
                       GARRISON, Individually and on Behalf
                 17    of All Others Similarly Situated,         DEFENDANT FABFITFUN, INC.’S
                                                                 NOTICE OF MOTION AND MOTION
                 18                   Plaintiffs,                TO COMPEL ARBITRATION AND TO
                                                                 DISMISS OR STAY THE
                 19          v.                                  PROCEEDINGS, OR, ALTERNATIVELY,
                                                                 TO DISMISS PLAINTIFFS’ FIRST
                 20    FABFITFUN, INC.                           AMENDED COMPLAINT
                 21                   Defendant.                 Hearing Date: April 19, 2021
                                                                 Hearing Time: 9:00 a.m.
                 22                                              Judge: Honorable R. Gary Klausner
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW                                                        DEFENDANT FABFITFUN’S MOTION TO COMPEL
 SAN FRANCISCO                                                          ARBITRATION, OR, ALTERNATIVELY, TO DISMISS
                                                                                   CASE NO. 2:20-CV-09534-RGK-E
             Case 2:20-cv-09534-RGK-E Document 28 Filed 02/12/21 Page 2 of 3 Page ID #:227



                   1                     NOTICE OF MOTION AND MOTION TO DISMISS
                   2         PLEASE TAKE NOTICE that on Monday, April 19, 2021, at 9:00 a.m., or as
                   3   soon thereafter as the motion may be heard in Courtroom 850, 8th Floor of the Roybal
                   4   Federal Building and U.S. Courthouse, located at 255 East Temple Street, Los
                   5   Angeles, CA 90012, Defendant FabFitFun, Inc. (“FabFitFun” or “Defendant”) will
                   6   and hereby does move the Court, pursuant to 9 U.S.C. § 206 and Federal Rules of
                   7   Civil Procedure 12(b)(1) and 12(b)(6), for an order to compel Plaintiffs Cheryl
                   8   Gaston and Renate Garrison (“Plaintiffs”) to arbitrate their claims against FabFitFun
                   9   and dismiss or stay the proceedings pending the conclusion of that arbitration.
                 10    Alternatively, FabFitFun moves the Court to dismiss the First Amended Class Action
                 11    Complaint filed on January 21, 2021 (ECF No. 27) (“FAC”) for lack of standing
                 12    pursuant to Rule 12(b)(1) and for failure to state a claim pursuant to Rule 12(b)(6).
                 13    This motion is based on this Notice of Motion and Motion, the accompanying
                 14    Memorandum of Points and Authorities, the Declaration of Christopher Henley
                 15    (“Henley Decl.”), the pleadings on file in this matter, any oral argument of counsel,
                 16    and such other materials and argument as the Court may consider.
                 17                              STATEMENT OF RELIEF SOUGHT
                 18          FabFitFun respectfully seeks an order to compel arbitration of Plaintiffs’
                 19    claims and dismiss or stay these proceedings pending a decision by the arbitrator.
                 20    Alternatively, FabFitFun seeks dismissal of the FAC with prejudice under Rule
                 21    12(b)(1) for lack of standing and Rule 12(b)(6) for failure to state a claim.
                 22                          STATEMENT OF ISSUES TO BE DECIDED
                 23          1.     Should the Court compel arbitration of this dispute and dismiss or stay
                 24    these proceedings in light of the contracts between each Plaintiff and FabFitFun
                 25    requiring the arbitration of “any dispute that has arisen or may arise between [each
                 26    Plaintiff and FabFitFun] relating in any way to your use of or access to [FabFitFun’s]
                 27    Services or Site. . . . or otherwise relating to FabFitFun in any way”?
                 28
COOLEY LLP
ATTORNEYS AT LAW                                                               DEFENDANT FABFITFUN’S MOTION TO COMPEL
 SAN FRANCISCO
                                                                  1            ARBITRATION, OR, ALTERNATIVELY, TO DISMISS
                                                                                           Case No. 2:20-cv-09534-RGK-E
             Case 2:20-cv-09534-RGK-E Document 28 Filed 02/12/21 Page 3 of 3 Page ID #:228



                   1         2.     If the Court declines to compel arbitration, should the FAC be dismissed
                   2   pursuant to Rule 12(b)(1) for lack of Article III standing because Plaintiffs fail to
                   3   plead injury-in-fact or the injury needed to sustain their causes of action?
                   4         3.     If the Court declines to compel arbitration, should the FAC be dismissed
                   5   for failing to state a claim upon which relief can be granted under Rule 12(b)(6)?
                   6
                   7
                       Dated:       February 12, 2021                 COOLEY LLP
                   8                                                  KATHLEEN HARTNETT (314267)
                                                                      TRAVIS LEBLANC (194463)
                   9                                                  CHARLES A. WOOD (310702)
                                                                      JOE MORNIN (307766)
                 10
                                                                      /s/ Kathleen Hartnett
                 11                                                   Attorneys for Defendant
                                                                      FABFITFUN, INC.
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW                                                               DEFENDANT FABFITFUN’S MOTION TO COMPEL
 SAN FRANCISCO
                                                                  2            ARBITRATION, OR, ALTERNATIVELY, TO DISMISS
                                                                                           Case No. 2:20-cv-09534-RGK-E
